DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Mengke Xing on 10/21/2021.

The application has been amended as follows: 
1. (Current Amended) A non-naturally occurring symmetrical polypeptide building block comprising two or more RhuA proteins, wherein each subunit of the RhuA protein comprises a residue at 
23. (Currently Amended) A 2D crystalline material comprising two or more RhuA proteins, wherein each subunit of each RhuA protein comprises a cysteine residue at 
150. (Canceled)
151. (Canceled)
152. (Canceled)

Withdrawn rejection
The rejection of claims 1, 4-5, 8, 11, 18, and 150-152 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn because the examiner’s amendment above overcomes the rejection.
The rejection of claims 1, 4-5, 8, 18, 23-25, 28, 32, and 148-152 under 35 U.S.C. 103 as being unpatentable over Kroemer et al. in view of Laganowsky et al. and Ringler et al. is withdrawn because the examiner’s amendment above overcomes the rejection.
The rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Kroemer et al. in view of Laganowsky et al., in view of Ringler et al. and in view of Lin is withdrawn because the examiner’s amendment above overcomes the rejection.

Rejoinder
Claims 1, 4-5, 8, 11, 18, 23-25, 28, 32, and 148-149 are allowable. Claims 13 and 15, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among invention species, as set forth in the Office action mailed on 3/15/2019, is hereby withdrawn and claim 3/15/2019 hereby rejoined and fully examined for 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:.
The closest prior art, Kroemer et al. (Acta Cryst. 2002; D58:824-832, previously cited 8/30/2019.), teaches L-rhamnulose-1-phosphate aldolase crystal (lgt7), but Kroemer et al. do not teach or suggest each subunit of the RhuA protein comprising a cysteine residue at position 98. The other reference, Ringler et al. (Science. 2003 Oct 3;302(5642): 106-9, previously cited 8/30/2019), teaches a cysteine introduced into a RhuA protein at a surface corner position capable of forming a D2-symmetric crystal (p107, Fig 1), but Ringler et al. do not teach or suggest each subunit of the RhuA protein comprising a cysteine residue at position 98. Thus, the instant invention is allowable with the examiner’s amendments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
03-November-2021
/Soren Harward/Primary Examiner, Art Unit 1631